UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PAPA BANGURA; FATMATA BANGURA;
BAI-MAKA BANGURA,
Petitioners,

v.                                                                     No. 96-2805

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-567-342, A70-633-937, A70-633-938)

Submitted: June 24, 1997

Decided: July 28, 1997

Before HAMILTON and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, Arlington, Virginia, for Petitioners. Frank W.
Hunger, Assistant Attorney General, Richard M. Evans, Assistant
Director, M. Jocelyn Lopez Wright, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Papa Bangura, his wife, Fatmata Bangura, and their son, Bai-Maka
Bangura, petition for review of a final order of the Board of Immigra-
tion Appeals (Board) denying their application for asylum and with-
holding of deportation.1 Because substantial evidence supports the
Board's decision, we deny the petition.

I

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to his native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).
_________________________________________________________________
1 Mr. Bangura applied for asylum; Mrs. Bangura and Bai-Maka were
automatically included in the application pursuant to 8 U.S.C.
§ 1158(b)(3) (1994).

                    2
The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430.

We must uphold the Board's determination that the Banguras are
not eligible for asylum if the determination is"supported by reason-
able, substantial, and probative evidence on the record considered as
a whole." 8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all
possible deference. Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [the Banguras]
was such that a reasonable factfinder would have to conclude that the
requisite fear of persecution existed." See INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992).

II

The Banguras, natives and citizens of Sierra Leone, entered the
United States separately as nonimmigrant visitors in the spring of
1992. Evidence presented at the hearing established that Mr. Bangura,
the principal applicant, was a superintendent at the Port of Freetown
from 1989 to 1991, a position appointed by the All People's Congress
(APC) government. As a superintendent, Mr. Bangura was well-paid
and was provided a free house, car, and hefty commissions from the
landing fees charged to ships landing in the port.

In April 1992, when the Banguras were in the United States, Cap-
tain Valentine Strasser led a successful military coup against the APC
government. After the coup, members of Strasser's military came to
Mr. Bangura's parents' house looking for Mr. Bangura's father, who
had been an APC campaign chairman for twenty years. Because his
father was not home, the military men questioned Mr. Bangura's
mother about his father's whereabouts, threatening to kill her and
beating her.

Mr. Bangura also testified that his cousin, a senior military officer
for Strasser, was arrested, detained, and executed after the coup
because he refused Strasser's offer to lead the coup. Mr. Bangura's
uncle, a former minister of information and broadcasting for the APC
government and a member of the APC, was arrested, detained, and

                    3
interrogated by the Strasser military. In addition, Mr. Bangura's
brother was shot by the Strasser military in November 1992. Finally,
his wife's parents and others were ambushed and killed by Strasser's
soldiers.

Mr. Bangura maintained at the hearing that the Strasser govern-
ment is still looking for him. Mr. Bangura submitted a letter from a
cousin referring to Mr. Bangura's embezzlement of millions from the
port, and Mr. Bangura explained that he may be suspected of corrup-
tion due to the many benefits he received in his appointed position
under the APC government. Three of Mr. Bangura's former col-
leagues from the port were arrested and briefly imprisoned after the
coup.

The Banguras take issue with the finding of the IJ, affirmed by the
Board, that Mr. Bangura failed to demonstrate a well-founded fear of
persecution based on his political opinion and his relationship to vari-
ous family members who have been killed or imprisoned.

Upon our review of the record, we conclude that substantial evi-
dence supports the Board's finding that Mr. Bangura does not have
a well-founded fear of persecution. The record supports the IJ's con-
clusion that Mr. Bangura's fear of return is based on the possibility
of investigation for corrupt practices rather than because of his politi-
cal affiliation with the former government. Liability to criminal prose-
cution alone does not constitute persecution. See Matter of Nagy, 11
I&N Dec. 888 (BIA 1966). Moreover, while numerous members of
the Banguras' family have been killed, threatened, or imprisoned by
the Strasser regime, there is no evidence to suggest that the family has
been specifically targeted or that the Strasser government is aware
that Mr. Bangura is related to those individuals. See Prasad v. INS,
47 F.3d 336, 340 (9th Cir. 1995). Rather, it appears that the Banguras'
relatives were victims of general conditions of violence and upheaval
in Sierra Leone, which do not qualify an alien for asylum or withhold-
ing of deportation. See Matter of Mogharrabi, 19 I&N Dec. 439, 447
(BIA 1987).

As Mr. Bangura has not established entitlement to asylum, he can-
not meet the higher standard for withholding of deportation. Further,
because the claims of Mrs. Bangura and Bai-Maka are dependent on

                     4
the claims of Mr. Bangura, their claims fail as well. We accordingly
deny the petition for review. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

PETITION DENIED

                    5